United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-474
Issued: June 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 12 and July 26, 2007 merit decisions concerning his claims for
a recurrence of disability and an employment-related occupational disease. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after November 14, 2005 due to his July 12, 1995 employment
injury and whether he met his burden of proof to establish that he sustained an occupational
disease of his right arm which caused disability on or after November 14, 2005.
FACTUAL HISTORY
The Office accepted that on July 12, 1995 appellant, then a 44-year-old contract
specialist, sustained right lateral epicondylitis and a right elbow contusion when a 600-pound

mail wagon struck his right elbow.1 He had intermittent periods of disability and on July 9, 1997
he underwent a right radial tunnel release with neurolysis superficial nerve, posterior
interosseous nerve, lateral epicondylectomy and ostectomy. The surgical procedure was
authorized by the Office. In April 1998, appellant returned to work for the employing
establishment. He initially performed limited-duty work, but he gradually increased his duties
such that he was performing regular, full-time work.2
Appellant stopped work on November 15, 2005 and suggested that he sustained a
recurrence of total disability due to his July 12, 1995 employment injury. At the time, he was
performing regular, full-time work working as a contract specialist. On December 27, 2005
appellant filed an occupational disease claim (file number 03-2045182) alleging that he sustained
injury to his right upper extremity due to his work duties. Regarding the nature of the injury, he
stated, “Numbness in right fingers, pain in right wrist, hand, pain and burning in forearm, elbow
area to upper arm, pain in right shoulder….” In accompanying statements, appellant asserted
that the condition was caused by typing on a keyboard, using a computer mouse, answering
telephones and performing such clerical duties as filing, handwriting and scanning documents.
In a February 1, 2006 report, Dr. Scott M. Fried, an attending Board-certified orthopedic
surgeon, noted that he first evaluated appellant for his upper extremity problems on
August 17, 2005. He detailed appellant’s medical history since his July 12, 1995 employment
injury and noted that he reported numerous upper extremity complaints, more on the right than
the left. Dr. Fried indicated that appellant sustained a contusion to the right radial nerve on
July 12, 1995. He concluded that October 2005 electromyogram (EMG) and nerve conduction
velocity (NCV) studies showed that appellant continued to have disabling residuals of the
July 12, 1995 injury. Dr. Fried also concluded that appellant had right carpal tunnel syndrome,
right overuse syndrome with magnetic resonance imaging (MRI) evidence of rotator cuff
involvement and right shoulder capsulitis due to his repetitive work activities.3
In a March 2, 2006 decision, the Office denied appellant’s occupational disease claim on
the grounds that he did not submit sufficient medical evidence in support thereof. In a June 5,
2006 decision, an Office hearing representative set aside the Office’s March 2, 2006 decision and
remanded the case to the Office for further development of the medical evidence. The Office
hearing representative found that the opinion of Dr. Fried raised an uncontradicted inference that
appellant either had disability after November 14, 2005 due to his July 12, 1995 injury or a new
right-sided occupational injury. The Office hearing representative indicated that appellant
should be referred to a physician by the Office for further evaluation.
On remand appellant was referred to Dr. Kevin F. Hanley, a Board-certified orthopedic
surgeon.4 On July 11, 2006 Dr. Hanley provided a description of appellant’s factual and medical
1

This claim bore the file number 03-210790.

2

Appellant attempted to use assistive devices with varying success.

3

Dr. Fried also stated, “His overuse on the left has continued, resulting in his median nerve carpal tunnel and
repetitive strain basis as well as his radial nerve involvement.” The present case does not concern appellant’s left
arm and the matter is not currently before the Board.
4

Prior to the referral, the Office added documents from file number 03-210790 to the record.

2

history, including his medical treatment since the July 12, 1995 employment injury and his right
arm complaints since returning to work in 1998. He indicated that appellant had full range of
motion of the right arm but that he withdrew from even light touch of the right forearm, hand and
elbow area. Dr. Hanley indicated that he did not believe appellant had any objective abnormality
due to work factors and indicated that he did not believe that his work duties were sufficiently
repetitive or varied to cause injury. He made note of appellant’s significant nonorganic and
emotional overlay and stated, “I do not believe that he suffers at the present time from either a
recurrent injury of the 1995 episode or a new injury due to subsequent work exposure.” In an
accompanying form, Dr. Hanley indicated that appellant could perform his regular work.
In a July 19, 2006 decision, the Office denied appellant’s claim that he sustained an
occupational disease of his right arm which caused disability on or after November 14, 2005. It
indicated that the opinion of Dr. Hanley was well rationalized, but that the opinion of Dr. Fried
was of limited probative value.5 In an October 3, 2006 decision, an Office hearing representative
set aside the Office’s July 19, 2006 decision and remanded the case to the Office for referral of
appellant to an impartial medical specialist. He found that there was a conflict in the medical
evidence between Dr. Fried and Dr. Hanley regarding whether appellant sustained an
employment-related recurrence of disability and regarding whether he sustained a new rightsided occupational disease.6
The Office referred appellant and the case record to Dr. Richard G. Schmidt, a Boardcertified orthopedic surgeon, for an examination and evaluation regarding whether he sustained
an employment-related recurrence of disability and whether he sustained a new right-sided
occupational disease.7 On November 29, 2006 Dr. Schmidt provided an extensive discussion of
appellant’s factual and medical history, including his medical treatment since his July 12, 1995
injury and upper extremity complaints since returning to work. He noted that appellant
described his job as a contract specialist as a sedentary-type job where he has to use the
computer. Dr. Schmidt indicated that on examination appellant exhibited normal range of
motion of the upper extremities with normal motor strength and intact sensation. However,
appellant showed subjective pain complaints on palpation. Dr. Schmidt indicated that March 5,
1996 EMG and NCV testing showed evidence of bilateral radial tunnel syndrome and radial

5

The Office did not appear to make any finding regarding appellant’s claim that he sustained a recurrence of total
disability on or after November 14, 2005 due to his July 12, 1995 employment injury
6

The Office hearing representative asked appellant to submit documents regarding his hobby of riding
motorcycles.
7

The Office produced a new statement of accepted facts. The document indicated that appellant’s job duties
consisted of answering telephones, filing folders, writing, using a keyboard, and using a computer mouse. Appellant
submitted numerous documents regarding his motorcycle hobby and indicated that his three-wheeled motorcycle
was specially outfitted to accommodate his handicap.

3

nerve entrapment, but stated that his examination did not show any evidence of lateral
epicondylitis or bilateral radial tunnel syndrome. He stated:
“My impression at this time is that this patient’s clinical examination today is
objectively within normal limits. Frankly, the patient’s subjective complaints are
nonphysiological and are consistent with dramatic symptom magnification. The
patient complains of diffuse tenderness on palpation essentially in all areas of the
upper extremities, neck and posterior trapezial muscle regions in the face of a
totally normal clinical exam[ination] without loss of motion, neurologic
disturbance or any evidence of swelling.
“My impression at this time is that this patient is fully recovered from his work
injury of July 12, 1995. I cannot correlate any problems to the patient’s work
injury of July 12, 1995 or from his work activities since his return to work in
April of 1998.
“In addition, it is my opinion within a reasonable degree of medical certainty that
this patient being out of work since November 14, 2005 is not the result of either
the July 12, 1995 work injury or from his work activities since his return to work
in April of 1998.
“During today’s evaluation the patient indicated that he came out of work
primarily on November 14, 2005 because of an intentional tremor. The patient
does have a very minimal tremor at rest today with arms extended. He does not
have an intention tremor. In other words, when he moves his fingers purposefully
he does not show a tremor.”
In a January 12, 2007 decision, the Office denied appellant’s claims that he sustained a
recurrence of total disability on or after November 14, 2005 due to his July 12, 1995
employment injury and that he sustained an occupational disease of his right arm which caused
disability on or after November 14, 2005. The Office found that the weight of the medical
evidence rested with the well-reasoned opinion of the impartial medical specialist, Dr. Schmidt.
Appellant requested a hearing before an Office hearing representative. At the May 16,
2007 hearing, appellant’s attorney argued that Dr. Schmidt’s opinion was not sufficiently well
reasoned to constitute the weight of the medical evidence. He contended that Dr. Schmidt did
not have a complete picture of appellant’s work duties and that he did not adequately consider
certain evidence, such as recent EMG and NCV study findings. Appellant submitted a
January 31, 2007 report of Dr. Fried and additional results of diagnostic testing.

4

In a July 26, 2007 decision, the Office hearing representative affirmed the Office’s
January 12, 2007 decision. He indicated that Dr. Schmidt’s opinion was well reasoned and
adequately considered all the relevant factual and medical evidence.8
LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which compensation is claimed is causally related to the accepted
injury.9 This burden includes the necessity of furnishing medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical rationale.10 Where no such rationale is present, medical evidence is of diminished
probative value.11
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence.12
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.”13 In situations where there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of

8

The Office hearing representative noted that the record contained a claim form (CA-2) alleging an employmentrelated occupational disease of the left arm, but that the employing establishment had not completed its portion of
the form. She indicated that the Office should consider this claim once it was properly completed. The record does
not contain any final decision of the Office regarding this claim and it is not currently before the Board. See 20
C.F.R. § 501.2(c).
9

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

10

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

11

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

12

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

13

5 U.S.C. § 8123(a).

5

resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.14
ANALYSIS
The Office accepted that on July 12, 1995 appellant, then a 44-year-old contract
specialist, sustained right lateral epicondylitis and a right elbow contusion when a 600-pound
mail mobile stuck his right elbow. He stopped work on November 25, 2005 and did not return.
Appellant claimed both that he sustained a recurrence of total disability on or after November 14,
2005 due to his July 12, 1995 employment injury and that he sustained an occupational disease
of his right arm which caused disability on or after November 14, 2005.
The Office properly determined that there was a conflict in the medical opinion between
Dr. Fried, appellant’s attending Board-certified orthopedic surgeon, and Dr. Hanley, a Boardcertified orthopedic surgeon acting as an Office referral physician, regarding whether appellant
sustained an employment-related recurrence of total disability on or after November 14, 2005
due to his July 12, 1995 employment injury and regarding whether he sustained an occupational
disease of his right arm which caused disability on or after November 14, 2005.15 In order to
resolve the conflict, the Office properly referred appellant, pursuant to section 8123(a) of the
Act, to Dr. Schmidt, a Board-certified orthopedic surgeon, for an impartial medical examination
and an opinion on the matter.16
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Schmidt, the impartial medical specialist selected to resolve the
conflict in the medical opinion.17 The report of Dr. Schmidt establishes that appellant did not
sustain an employment-related recurrence of total disability on or after November 14, 2005 due
to his July 12, 1995 employment injury and that he did not sustain an occupational disease of his
right arm which caused disability on or after November 14, 2005.
On November 29, 2006 Dr. Schmidt provided an extensive discussion of appellant’s
factual and medical history, including his medical treatment since his July 12, 1995 injury and
upper extremity complaints since returning to work. He indicated that on examination appellant
exhibited normal range of motion of the upper extremities with normal motor strength and intact
sensation. Dr. Schmidt stated that appellant’s subjective complaints were “nonphysiological and
“consistent with dramatic symptom magnification” and noted, “The patient complains of diffuse
14

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

15

In a February 1, 2006 report, Dr. Fried concluded that October 2005 EMG and NCV studies showed that
appellant continued to have disabling residuals of the July 12, 1995 injury. He also concluded that appellant had
right carpal tunnel syndrome, right overuse syndrome with MRI scan evidence of rotator cuff involvement, and right
shoulder capsulitis due to his repetitive work activities. In contrast, Dr. Hanley indicated in a July 11, 2006 report
that appellant had significant nonorganic and emotional overlay and was not suffering from either a recurrence of
disability due to his July 12, 1995 injury or a new injury due to subsequent work exposure.
16

See supra note 13 and accompanying text.

17

See supra note 14 and accompanying text.

6

tenderness on palpation essentially in all areas of the upper extremities, neck and posterior
trapezial muscle regions in the face of a totally normal clinical examination without loss of
motion, neurologic disturbance or any evidence of swelling.” He noted that appellant related his
work stoppage to an intention tremor in his right hand, i.e., a tremor that gets worse when the
member is moved, but indicated that he did not observe an intention tremor on examination or
see one mentioned in the medical records. Dr. Schmidt concluded, “My impression at this time
is that this patient is fully recovered from his work injury of July 12, 1995. I cannot correlate
any problems to the patient’s work injury of July 12, 1995 or from his work activities since his
return to work in April of 1998.”
The Board has carefully reviewed the opinion of Dr. Schmidt and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Schmidt’s opinion is based on a proper factual and
medical history in that he had the benefit of an accurate and up-to-date statement of accepted
facts, provided a thorough factual and medical history and accurately summarized the relevant
medical evidence.18 He provided medical rationale for his opinion by explaining that appellant
did not exhibit any objective signs of having sustained an employment-related recurrence of
disability or a new right-sided occupational disease causing disability on or after
November 25, 2005.
Appellant’s attorney contended that Dr. Schmidt did not have a complete picture of
appellant’s work duties and that he did not adequately consider certain evidence, such as recent
EMG and NCV study findings. The Board finds that Dr. Schmidt adequately addressed the
relevant factual and medical evidence. He discussed appellant’s work duties in his report and the
statement of accepted facts he was provided contained an adequate description of these duties.
Dr. Schmidt adequately considered the relevant diagnostic testing. He noted that March 5, 1996
EMG and NCV testing showed evidence of bilateral radial tunnel syndrome and radial nerve
entrapment, but stated that his examination did not show any evidence of lateral epicondylitis or
bilateral radial tunnel syndrome.19
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after November 14, 2005 due to his July 12, 1995
employment injury and that he did not meet his burden of proof to establish that he sustained an
occupational disease of his right arm which caused disability on or after November 14, 2005.

18

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

19

After the termination of his compensation, appellant submitted additional medical evidence including a
January 31, 2007 report of Dr. Fried. However, as Dr. Fried was on one side of the conflict, his additional report is
essentially duplicative of his stated opinion and is insufficient to give rise to a new conflict. See Richard O’Brien,
53 ECAB 234 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 26 and January 12, 2007 decisions are affirmed.
Issued: June 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

